Case 1:20-cr-00272-PKC Document 151 Filed 04/30/21 Page 1 of 4 PageID #: 1601

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
RTP:FTB/VTN/MAA                                    271 Cadman Plaza East
F. #2015R00524                                     Brooklyn, New York 11201



                                                   April 30, 2021

By E-mail and ECF

The Honorable Pamela K. Chen
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:     United States v. O’Sullivan, et al.
                      Criminal Docket No. 20-272 (PKC)

Dear Judge Chen:

                The government respectfully makes this submission pursuant to the Court’s
orders issued at the April 16, 2021 conference in the above-referenced case directing the
government: (1) to identify statements made by the defendants during the course of a prior
civil litigation1 that the government may seek to admit at trial; and (2) to make an offer of
proof as to the relevance and probative value of evidence establishing that the filing of the
Civil Litigation led to the creation of an anonymous email account that was used in
furtherance of the payroll scheme described in the indictment.

I.     Defendants’ Statements Made in the Civil Litigation

               The government is attaching to this filing highlighted excerpts of statements
made by each of the three defendants during the Civil Litigation. The statements are taken
from “Witness Statements” for each defendant (attached hereto as Exhibit 1); declarations of
Padraig Naughton and Helen O’Sullivan (attached hereto as Exhibit 2); transcripts of the
deposition testimony of Donal O’Sullivan and Naughton (attached hereto as Exhibit 3); and a
transcript of Donal O’Sullivan’s trial testimony (attached hereto as Exhibit 4.) The

       1
               As explained in the government’s motion to admit certain evidence pursuant to
Federal Rule of Evidence 404(b) (the “404(b) Motion”) (ECF No. 82), the civil litigation
comprises two civil lawsuits – Moore, et al. v. Navillus Tile, Inc., et al., 14-Civ.-8326, and
Gesualdi, et al. v. Navillus Tile, Inc., et al., 15-Civ.-8441 – that were consolidated in the
United States District Court for the Southern District of New York (the “Civil Litigation”).
Case 1:20-cr-00272-PKC Document 151 Filed 04/30/21 Page 2 of 4 PageID #: 1602




government respectfully submits that the selected statements are not hearsay, see Federal
Rule of Evidence 801(d)(2), and are relevant to the allegations in the indictment and
therefore admissible. More specifically, as discussed in the government’s briefs in support
of the 404(b) Motion, the identified statements are relevant to establish the defendants’
respective roles and responsibilities at Navillus; their knowledge of Navillus’s financial and
business operations; their awareness of Navillus’s obligations under the relevant collective
bargaining agreements; and the processes by which Navillus sought to comply with those
obligations, including the submission of remittance statements to union benefits funds. The
government further submits that the defendants will not be prejudiced by admission of the
statements because these statements can be characterized as having been made during the
course of civil litigation without describing the underlying issues in the litigation.

II.    Relevance of the Civil Litigation to the Creation of the Anonymous Email Account

               As detailed in the government’s reply brief in support of the 404(b) Motion
(ECF No. 140, at 7), the government seeks to argue to the jury that commencement of the
Civil Litigation in late 2014 drew heightened scrutiny to the defendants’ business practices.
Consequently, the defendants adopted measures designed to continue concealing the payroll
scheme – specifically, the creation of an anonymous email account,
[Consulting Firm]payroll9@gmail.com (the “Gmail Account”), that subsequently was used
in furtherance of the payroll scheme. The creation of this account – while discovery in the
Civil Litigation was being conducted in earnest – reflects the defendants’ intent and
consciousness of guilt in carrying out the charged payroll scheme.

               As described in the indictment, beginning in 2011, the payroll scheme
involved the regular transmission of payroll information from Navillus to the Consulting
Firm.2 This usually was accomplished through emails from Navillus business email
accounts, including emails sent from Helen O’Sullivan’s Navillus email account. In early
2015, however, the Gmail Account was created and, with rare exceptions,3 subsequently used
to transmit the payroll information to the Consulting Firm.

               The timing and sequence of events suggest that the commencement of, and
progress of discovery in, the Civil Litigation motivated the defendants’ creation of the Gmail
Account. The defendants had been engaging in the payroll scheme since 2011, but it was not
until after commencement of the Civil Litigation that they created and began using the Gmail
Account.



       2
             Capitalized terms not otherwise defined herein have the meanings ascribed in
the 404(b) Motion.
       3
              The government is aware of at least three instances following the creation of
the Gmail Account when Helen O’Sullivan transmitted the weekly payroll information to the
Consulting Firm from her Navillus email account.


                                               2
Case 1:20-cr-00272-PKC Document 151 Filed 04/30/21 Page 3 of 4 PageID #: 1603




               As reflected on the Civil Litigation docket, the initial complaint was filed on
October 17, 2014, and summonses were served on Navillus, Donal O’Sullivan, and Helen
O’Sullivan that month. (14-Civ.-8326, ECF Nos. 1, 9, 12, 13.) According to the docket,
District Judge Colleen McMahon held an initial conference on December 12, 2014, at which
she ordered that discovery was to be completed within ninety days. By order dated February
2, 2015, Judge McMahon extended the deadline for the completion of discovery to March
23, 2015. (Id. at ECF 50.) On January 9, 2015, counsel for Navillus, Donal O’Sullivan, and
Helen O’Sullivan filed a “Statement of Compliance with Rule 6 of Judge McMahon’s Rules
Governing Electronic Discovery.”4 (Id. at ECF No. 27.) The statement of compliance filed
by counsel referenced a “personal [AOL] e-mail account” used by Donal O’Sullivan. (Id.)
The statement further represented that “Helen O’Sullivan does not have an active personal e-
mail account.” (Id.)

              According to records obtained from Google, the Gmail Account was created
on March 4, 2015 – while civil discovery was ongoing5 and soon after Donal O’Sullivan and
Helen O’Sullivan’s Statement of Compliance to the Court regarding electronic materials. In
creating the Gmail Account, the subscriber did not provide anyone’s name, identifying itself
only as “[Consulting Firm] Payroll.” (Id.) The subscriber similarly did not provide any
back-up email address or telephone number. (Id.)

              Despite these efforts not to associate the Gmail Account with Navillus, the
government’s evidence will show that the Gmail Account in fact was used by Navillus.
Business records from an internet service provider reflect that the internet protocol (“IP”)
address used to log out of the Gmail Account on April 27, 2016 at approximately 4:00 p.m.
(GMT) was subscribed to “Navillus Tile Inc.”6 In addition, according to records obtained
from Google and evidence obtained from computers at the Consulting Firm, once the Gmail
Account was created, it was regularly used to transmit weekly payroll information to the
Consulting Firm and to discuss issues related to the processing and issuance of paychecks by
the Consulting Firm for various Navillus employees. At least two early emails from the

       4
                Judge McMahon’s “Rules Governing Electronic Discovery” require in
relevant part that parties to civil litigation provide a “list of the most likely custodians of
relevant electronic materials”; “take steps to ensure that e-mail of identified custodians shall
not be permanently deleted in the ordinary course of business and that electronic documents
maintained by the individual custodians shall not be altered”; and direct “each party’s
counsel [to] file a statement of compliance.” See “Judge McMahon’s Rules Governing
Electronic Discovery,” May 29, 2007, available at https://www.nysd.uscourts.gov/sites/
default/files/practice_documents/cmRulesGoverningElectronicDiscovery.pdf.
       5
             For example, Naughton was deposed in the Civil Litigation on March 11, 2015
and Donal O’Sullivan was deposed on March 19, 2015.
       6
              These records were produced to the government on April 22, 2021 and are
attached hereto as Exhibit 5.


                                                3
Case 1:20-cr-00272-PKC Document 151 Filed 04/30/21 Page 4 of 4 PageID #: 1604




Gmail Account to the Consulting Firm are signed “Helen.” After that, the emails sent from
the Gmail Account to the Consulting Firm generally are not signed.

              Given the sequence of events and evident efforts to conceal that the Gmail
Account was being used by Navillus to transmit Navillus payroll information, a jury
reasonably could infer that the Gmail Account was created in response to commencement of,
and progress of discovery in, the Civil Litigation in order to ensure that the scheme could
continue notwithstanding the additional scrutiny occasioned by the Civil Litigation. A jury
reasonably could find that creation of the Gmail Account reflects the defendants’ fraudulent
intent and consciousness of guilt. The government therefore respectfully submits that it
should be permitted to offer limited evidence regarding the timing of the commencement of,
and progress of discovery in, the Civil Litigation, as it relates to creation of the Gmail
Account.

                                                 Respectfully submitted,

                                                 MARK J. LESKO
                                                 Acting United States Attorney

                                          By:      /s/
                                                 F. Turner Buford
                                                 Meredith A. Arfa
                                                     Assistant U.S. Attorneys
                                                 Virginia T. Nguyen
                                                     Special Assistant U.S. Attorney
                                                 (718) 254-7000


Enclosures

cc:    Counsel of Record (by ECF and Email)




                                             4
